No. 07-16-00070-CV


Philip Spiegelberg                           §      From the 237th District Court
 Appellant                                            of Lubbock County
                                             §
v.                                                  June 7, 2016
                                             §
Angela Crouch                                       Opinion Per Curiam
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated June 7, 2016, it is ordered, adjudged

and decreed that this appeal be dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo